478 So. 2d 454 (1985)
Steven BIRCH, Appellant,
v.
CAPELETTI BROTHERS, INC., Appellee.
No. 85-829.
District Court of Appeal of Florida, Third District.
November 12, 1985.
Bonnie Rippingille, Coral Gables, for appellant.
Peters, Pickle, Flynn & Niemoeller and Donna S. Catoe, Miami, for appellee.
Before BARKDULL, DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
The defendant contractor having conclusively demonstrated that the defects in the bridge roadbed which allegedly caused the plaintiff's injury were open and obvious and that the State Department of Transportation, the owner of the bridge, accepted the contractor's work and put the bridge in use some ten years earlier, the summary judgment for the defendant is affirmed. See Slavin v. Kay, 108 So. 2d 462 (Fla. 1959); Mori v. Industrial Leasing Corporation, 468 So. 2d 1066 (Fla. 3d DCA 1985).
Affirmed.